IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                             :   No. 2211 Disciplinary Docket No. 3.
                                             :
WALTER H. KILLIAN                            :   Board File No. C-3-15-632
                                             :
                                             :
                                             :   (Court of Appeals of Maryland,
                                             :   Misc. Docket AG No. 03,
                                             :   September Term, 2015)
                                             :
                                             :   Attorney Registration No. 32386
                                             :   (Out of State)



                                          ORDER


PER CURIAM


       AND NOW, this 7th day of January, 2016, having failed to respond to this Court’s

notice and order, Walter H. Killian is disbarred from the practice of law in this

Commonwealth. He is directed to comply with all the provisions of Pa.R.D.E. 217.



       Mr. Justice Eakin did not participate in the decision of this matter.